Citation Nr: 1616456	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent prior to January 8, 2015, and higher than 40 percent as of January 8, 2015, for left lower extremity radiculopathy.

2.  Entitlement to an initial rating higher than 20 percent prior to January 8, 2015, and higher than 40 percent as of January 8, 2015, for right lower extremity radiculopathy.

3.  Entitlement to special monthly compensation due to the loss of use of both legs.

4.  Entitlement to special monthly compensation due to the need for aid and attendance of another person.

5.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1986 to June 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to an increased rating for a lumbar spine disability was raised in an April 2016 Appellant Brief, which was addressed in the January 2012 rating decision, but not timely appealed.  Tats issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over it.  The Veteran's brief also raises the issue of whether any of the Veteran's communications after the January 2012 rating decision, but within the appeal period, constituted a notice of disagreement to the rating assigned to the lumbar spine disability.  Those issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board is granting a TDIU as of January 8, 2015.  All other issues are REMANDED for additional development.




FINDING OF FACT

As of January 8, 2015, service-connected disabilities precluded securing or following  substantial gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met starting as of January 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with the Veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Here, the Veteran is service-connected for a lumbar spine disability, rated 20 percent; bilateral leg disabilities, which were each rated 20 percent prior to January 8, 2015, and 40 percent as of January 8, 2015; and erectile dysfunction, rated 0 percent.  As of January 8, 2015, the combined service-connected rating is 80 percent, which meets the schedular requirements for consideration of the assignment of TDIU.  Prior to January 8, 2015, the combined service-connected rating was 50 percent.

The Board must determine whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows the Veteran has not worked since 2011.  His previous work was as a Federal Air Marshal and police officer, according to the Social Security Administration (SSA), which also found that the Veteran was unable to perform the duties of his past relevant work.  His SSA application was based on the service-connected back and leg disabilities, but also on other non-service connected disabilities.  Ultimately, SSA found that he was able to perform sedentary and light duty work, and denied disability.  The record also shows that the Veteran uses assistive devices because of the weakness of his legs.  He was issued a rolling walker in March 2014, and approved for a motorized scooter due to ambulatory dysfunction in April 2014.  A June 2014 VA treatment provider noted that he had a "give away weakness" in his lower extremities due to pain, despite having normal strength and muscle tone.  The January 2015 VA examiner opined that his radiculopathy was severe, and, with the December 2011 VA examiner, also opined that he would be unable to perform his past work.

The record shows the Veteran is a high school graduate.  His past relevant work was in law enforcement.  There is no indication that he has any other training or education for a sedentary position, or that he has any other prior employment experience that does not require him to be on his feet or physically fit.

The Board finds that the Veteran's service-connected back and bilateral legs preclude gainful employment consistent with his work experience, training, and education.  Accordingly, a TDIU is granted effective from January 8, 2015, when he first met the schedular requirements for assignment of a TDIU.  38 C.F.R. §§ 3.400, 4.16(a).   Whether he is entitled to a TDIU earlier than January 8, 2015, is remanded for additional development.
ORDER

Entitlement to TDIU is granted, effective January 8, 2015.


REMAND

The remaining claims require additional development.

In regard to his remaining claims for increased ratings for bilateral radiculopathy, SMC, and a TDIU prior to January 8, 2015, those claims are inextricably intertwined with one another, and require additional development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Veteran should be provided a more current VA examination for an opinion on the current severity of symptoms.  A clarified opinion addressing his assertion that he has effectively lost the use of his legs should be obtained, and an opinion regarding whether he is in need of the aid and attendance of another person due to service-connected disability.  

In regard to TDIU, if the above-requested development does not result in increased ratings prior to January 8, 2015, that are sufficient to meet the schedular requirements for a TDIU, the claim should be referred to the Director of the Compensation Service for a decision on whether he is entitled to a TDIU prior to January 8, 2015 pursuant to 38 C.F.R. § 4.16(b) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for radiculopathy of the legs, and make arrangements to obtain all records not already associated with the claims file.  Ensure updated VA treatment records are obtained.

2.  Then, schedule the Veteran for an examination of bilateral lower extremity radiculopathy.  The examiner is asked to conduct any necessary diagnostic tests.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following:

(a) The examiner should provide an opinion on whether the radiculopathy in each lower extremity is mild, moderate, moderately severe, or severe.  The examiner should discuss the factors considered in determining the level of severity.  The examiner should note whether the Veteran has muscle atrophy.  

(b) The Veteran has argued that he has been wheelchair bound or that he has had a medical need for a wheelchair since at least 2011.  The examiner discuss the generally accepted practice for issuing wheelchairs and making the medical determination that one is wheelchair dependent or wheelchair bound.  The examiner should provide an opinion on whether the Veteran meets the generally accepted criteria, and if so, as of when.  

(c)  Discuss whether the Veteran has lost the use of either or both legs or feet, and whether he would be equally served with an amputation and prosthesis.  

(d) The Veteran's treating physician has noted he has normal power with a "give away weakness" due to pain.  The Veteran has asserted numerous falls.  Please discuss this give away weakness and how it relates to the service-connected disabilities.  

(e) Please review the available records, and provide an opinion on the severity of the Veteran's radiculopathy throughout the appeal period since August 2011.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that the symptoms were moderately severe or worse starting in August 2011.  The examiner should note what evidence of record supports that finding.

(f) Also provide an opinion on the Veteran's overall functionality and whether he is in need of aid and attendance of another person or is housebound due to his service-connected disabilities.  An April 2014 wheelchair clinic consultation notes that he had been confined to the home due to ambulatory dysfunction.  The December 2011 VA examiner noted that he only left home for medical appointments, and needed help dressing.  A comprehensive report detailing his care needs should be provided.  The Veteran is service-connected for a lumbar spine disability, bilateral leg radiculopathy, and erectile dysfunction.

3.  After completing all of the above, readjudicate the claim for TDIU prior to January 8, 2015.  If the development does not lead to a sufficient combined rating, prior to January 8, 2015, to meet the requirements of 38 C.F.R. § 4.16(a), then the claim for TDIU should be referred to the Director of the Compensation Service for a decision on whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b) prior to January 8, 2015. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


